Citation Nr: 1431346	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to November 7, 2013, and in excess of 10 percent thereafter for bilateral hearing loss, to include extra-schedular consideration under 38 C.F.R. § 3.321(b) (2013).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective May 28, 2009.

In November 2013, the Veteran and his daughter testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  In January 2014, the Board remanded this matter for additional development and the case now returns for final appellate review.

A rating decision dated in June 2014, the agency of original jurisdiction (AOJ) increased the initial rating for bilateral hearing loss to 10 percent effective November 7, 2013, which is the date of the Veteran's video-conference hearing when he reported a worsening in his bilateral hearing loss.  As the AOJ's actions do not constitute a full grant of the benefit sought, and the Veteran has not expressed satisfaction with the increased rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board has phrased the issue on appeal to reflect that a "staged" rating is in effect.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the appeal period prior to November 7, 2013, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  For the appeal period as of November 7, 2013, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.

3.  The rating schedule is adequate to evaluate the Veteran's bilateral hearing loss and there is no evidence of marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to November 7, 2013, and in excess of 10 percent thereafter for bilateral hearing loss, to include on an extra-schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in June 2009, sent prior to the September 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for bilateral hearing loss as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the September 2009 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted by the RO in September 2009, and a noncompensable rating was assigned effective May 28, 2009.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded examinations in August 2009, June 2012, and March 2014 in conjunction with the claim decided herein.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's bilateral hearing loss as they include a review of the record, an interview with the Veteran, to include a discussion of the functional effects resulting from his hearing loss, and a full audiological examination, which addressed the relevant rating criteria.  

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the August 2009 examiner noted that the Veteran had difficulty hearing speech and driving a car.  The examiner further noted that he had difficulty hearing and understanding speech.  The June 2012 VA examiner observed that the Veteran indicated that he sometimes cannot hear people a small distance away and has a loss of balance.  Finally, the March 2014 VA examiner noted that the Veteran reported difficulty understanding speech, especially with background noise.  Therefore, the Board finds that the VA examinations fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there was a worsening of the Veteran's bilateral hearing loss and there may be outstanding treatment records, the Board remanded this issue in January 2014 in order to obtain any outstanding relevant records and afford him a VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in January 2014, to include affording the Veteran an opportunity to identify any private or VA treatment providers, affording him a VA examination so as to determine the nature and severity of his bilateral hearing loss, and considering whether referral for an extra-schedular evaluation is warranted.  As a result of such remand directives, the Veteran did not respond to a February 2014 letter requesting that he identify any private treatment providers, VA treatment records dated through February 2014 were obtained, he was afforded a VA examination in March 2014 that addressed the nature and severity of all manifestations of his bilateral hearing loss, and the AOJ considered whether referral for an extra-schedular evaluation was warranted in the June 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for bilateral hearing loss, evaluated as noncompensably disabling from May 28, 2009 to November 7, 2013, and as 10 percent disabling thereafter, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  He claims that such disability is more severe than as reflected by the currently assigned ratings.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss have not been met for any time prior to November 7, 2013.  Overall, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  Additionally, for the time period since November 7, 2013, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear.

The Veteran submitted a June 2009 private audiological evaluation report.  The Veteran's puretone thresholds for the right ear were 25, 50, and 60 decibels at 1000, 2000, and 4000 Hertz, respectively.  Puretone thresholds for the left ear were 30, 55, and 60 decibels at 1000, 2000, and 4000 Hertz, respectively.  Speech discrimination scores were 100 percent bilaterally; however, there is no indication that the Maryland CNC test was used.  Therefore, as there are no audiometric readings for 3000 Hertz and it is unclear that the Maryland CNC test was used in speech discrimination testing, such private audiological evaluation is inadequate for rating purposes.  Also of record are VA treatment records show complaints of hearing loss and the prescription of hearing aids in February 2014; however, such do not contain audiometric data sufficient for rating purposes. 

In August 2009, the Veteran underwent a VA contract examination, at which time he reported having difficulty hearing speech and driving a car.  Audiometric examination demonstrated bilateral puretone thresholds of 20, 50, 60, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  He had speech discrimination scores of 100 percent bilaterally.  The examiner noted that the effect of the Veteran's bilateral hearing loss on his usual occupation and daily activities was that he had difficulty hearing and understanding speech.  These findings show an average puretone threshold of 50 bilaterally, with a word recognition score of 100 percent.  When applied to the rating criteria, the Veteran had Level I hearing acuity in both ears.

In June 2012, the Veteran underwent a VA examination.  Audiometric examination demonstrated right ear puretone thresholds of 40, 60, 65, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear puretone thresholds were 45, 60, 65, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The findings of the June 2012 examination show an average puretone threshold of 57.5 in the right ear and 58.75 in the left ear.  His speech discrimination scores were 94 percent for the right ear and 82 percent for the left ear.  As to the functional impact of the Veteran's hearing loss, the examiner noted that the Veteran sometimes cannot hear people a small distance away and has a loss of balance.  

These results equate to Level I hearing in the right ear and Level III hearing in the left ear.  These test results reflect the worst hearing loss the Veteran exhibited prior to November 7, 2013.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing acuity in the right ear and Level III hearing acuity in the left ear results in a noncompensable disability rating.  See 38 C.F.R. § 4.85.  

During the November 2013 Board hearing, the Veteran and his daughter reported that his hearing loss increased in severity.  He also indicated that he needs to sit near the front at church to hear the preacher, occasionally requests others to repeat themselves, and has difficulty hearing with background noise and on the telephone.  The Veteran's daughter indicated that, due to the Veteran's difficulty hearing horns honking and emergency vehicles with sirens, his family is doing more driving for him.

As a result of the Board's January 2014 remand, the Veteran was scheduled for a March 2014 VA examination.  At such time, audiometric testing revealed right ear puretone thresholds of 40, 60, 70, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Puretone thresholds in the left ear were 45, 65, 70, and 75 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  Such findings show an average puretone threshold of 61.25 in the right ear and 63.75 in the left ear.  Speech discrimination scores were 84 percent in the right ear and 80 percent in the left ear.  The Veteran reported that he had difficulty understanding speech, especially with background noise.  As to the effect on employability, the examiner noted that the Veteran would have difficulty understanding speech at normal conversation levels in quiet and especially in the presence of background noise, and understanding speech on a telephone would also present a problem.

These results equate to Level III hearing in the right ear and Level IV hearing in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level IV hearing in the left ear results in a 10 percent disability rating.  See 38 C.F.R. § 4.85.

In making such determinations, the Board notes that the Veteran has not demonstrated an exceptional pattern of hearing loss at any time during the appeal period.  Specifically, pure tone threshold at 1000, 2000, 3000, and 4000 Hertz have not been 55 decibels or more, and the pure tone threshold has not been 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran and his daughter, while competent to report symptoms such as difficulty hearing and understanding speech, especially with background noise, or horns/sirens, and inability to hear people a small distance away or on the telephone, they are not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty hearing and understanding speech, especially with background noise, or horns/sirens, and inability to hear people a small distance away or on the telephone.  Even after considering such contentions as to the effects of the disability on his occupation and daily life, the Board finds that the criteria are not met for a compensable rating prior to November 7, 2013, or a rating in excess of 10 percent thereafter.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board acknowledges the Veteran's report in June 2012 that he has a loss of balance as a result of his bilateral hearing loss.  In this regard, the Board notes that the rating schedule specifically allows for ratings due to peripheral vestibular disorders, which contemplates dizziness and staggering.  See DC 6204.  However, while the Veteran is competent to describe his bilateral hearing loss symptomatology, to include feelings of loss of balance, he is not competent, as a lay person, to determine whether such is, in fact, a manifestation of his bilateral hearing loss.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the workings of the inner ear, to include peripheral vestibular dysfunction.  As such, the question regarding whether loss of balance is associated with the Veteran's bilateral hearing loss may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, no audiologist has found that the Veteran's bilateral hearing loss results in dizziness or loss of balance.  Therefore, the Board finds that a separate rating under DC 6204 is not warranted.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, additional staged ratings for such disability are not warranted.

Additionally, as requested by the Veteran's representative at the November 2013 hearing, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty hearing and understanding speech, especially with background noise, and inability to hear people a small distance away or on the telephone, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board also notes that he reported difficulty driving a car due to an inability to hear horns and sirens; however, such difficulty hearing is specifically contemplated under DC 6100.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss, to include difficulty hearing and understanding speech, especially with background noise, or horns/sirens, and inability to hear people a small distance away or on the telephone is a disability picture that is considered in the current schedular rating criteria.

Additionally, to the extent that the Veteran reported that his bilateral hearing loss results in loss of balance, the Board has previously determined that a separate rating for such is not warranted as there is no probative evidence demonstrating that such is a manifestation of his bilateral hearing loss.  

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board thus finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board notes that the Veteran is currently retired.  He reported at his November 2013 Board hearing that he did not think he could hold a job communicating with people or working as a machine operator.  However, he has not alleged, and the evidence does not show, that his bilateral hearing loss renders him unemployable.  Moreover, the March 2014 VA examiner determined that, while the Veteran has difficulty understanding speech at normal conversational levels in quiet and especially in the presence of background noise as well as on the telephone, she did not find that such rendered him unemployable.  Moreover, the Board observes that the Veteran was able to understand speech and fully participate at his November 2013 Board hearing.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for higher initial ratings for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

ORDER

An initial compensable rating prior to November 7, 2013, and in excess of 10 percent thereafter for bilateral hearing loss, to include extra-schedular consideration under 38 C.F.R. § 3.321(b) (2013), is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


